DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1 - 20  are allowed.
The following is an examiner’s statement of reasons for allowance: Upon further consideration and research, the prior art references does not disclose the claim invention set forth regarding the claim limitation with respect “A method of image classification, comprising: receiving an image by a computing system, wherein the computing system is configured to communicate with an image capture device, wherein the image is generated by the image capture device, and is for representing one or more objects in a field of view of the image capture device; generating, by the computing system, one or more bitmaps based on at least one image portion of the image, wherein the one or more bitmaps and the at least one image portion are associated with a first object of the one or more objects, and wherein the one or more bitmaps describe whether one or more visual features for feature detection are present in the at least one image portion, or describe whether there is variation in intensity across the at least one image portion; determining, by the computing system, whether to classify the at least one image portion as textured or textureless based on the one or more bitmaps; and performing motion planning for robot interaction with the one or more objects based on whether the at least one image portion is classified as textured or textureless; a computing system for image classification, comprising: a non-transitory computer-readable medium; at least one processing circuit configured, when the non-transitory computer-readable medium has stored an image generated by an image capture device for representing one or more objects in a field of view of the image capture device, to perform the following: receive the image; generate one or more bitmaps based on at least one image portion of the image, wherein the one or more bitmaps and the at least one image portion are associated with a first object of the one or more objects, and wherein the one or more bitmaps describe whether one or more visual features for feature detection are present in the at least one image portion, or describe whether there is variation in intensity across the at least one image portion; determine whether to classify the at least one image portion as textured or textureless based on the one or more bitmaps; and perform motion planning for robot interaction with the one or more objects based on whether the at least one image portion is classified as textured or textureless; a non-transitory computer-readable medium having instructions stored thereon that, when executed by at least one processing circuit of a computing system, causes the at least one processing circuit to: receive an image, wherein the computing system is configured to communicate with an image capture device, wherein the image is generated by the image capture device, and is for representing one or more objects in a field of view of the image capture device; generate one or more bitmaps based on at least one image portion of the image, wherein the one or more bitmaps and the at least one image portion are associated with a first object of the one or more objects, and wherein the one or more bitmaps describe whether one or more visual features for feature detection are present in the at least one image portion, or describe whether there is variation in intensity across the at least one image portion; determine whether to classify the at least one image portion as textured or textureless based on the one or more bitmaps; and perform motion planning for robot interaction with the one or more objects based on whether the at least one image portion is classified as textured or textureless.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ian JEN whose telephone number is (571)270-3274.  The examiner can normally be reached on 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Pr ivate PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

/Ian Jen/Primary Examiner, Art Unit 3664